        Case 1:19-cv-02467-JPB Document 1 Filed 05/30/19 Page 1 of 39




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

 MATTHEW SOLON,
                                Plaintiff,
                                               CIVIL ACTION FILE NO.:
 v.                                            _______________________

 JOSHUA A. HALE, MICHAEL
 O’BRIEN & MICHAEL HORTON,                     JURY TRIAL DEMANDED
 individually,

                               Defendants.

                                  COMPLAINT

      COMES NOW Plaintiff Matthew Solon (“Solon” or “Plaintiff”) and files

this civil action for monetary damages against Joshua A. Hale (“Hale”), Michael

O’Brien (“O’Brien) and Michael Horton (“Horton”), as follows:

                                INTRODUCTION

      A belligerent drunk, out of jail on pending felony charges, accosted Mr. Solon

and three of his friends in a dark parking lot late at night. He was rude and vulgar.

When they asked him to leave, he pulled a gun, causing Mr. Solon and his friends to

fear for their lives. Faced with an imminent threat of serious injury or death, Mr.

Solon protected himself and his friends by confronting, disarming and subduing the

man. The grainy surveillance video and every witness statement conclusively


                                    Page 1 of 39
         Case 1:19-cv-02467-JPB Document 1 Filed 05/30/19 Page 2 of 39




established that Mr. Solon acted in self-defense and defense of others. He was a hero

but the Defendants treated him like a criminal from the moment they arrived on the

scene in response Mr. Solon’s 9-1-1 call. They slapped handcuffs on him, stuck him

in a patrol car, and arrested him without probable cause and in retaliation for calmly

criticizing their behavior.

      Mr. Solon now seeks to hold the Defendants accountable in this civil rights

action. Mr. Solon alleges that Defendants Hale, O’Brien and Horton, in their

individual capacities as police officers employed by the City of Kennesaw Police

Department (“KPD”), violated his First and Fourth Amendment rights when they

unlawfully detained him at the scene of a crime, arrested him without probable cause,

and subjected him to prosecution based upon fabricated evidence and in retaliation

for his criticism of their actions at the scene.

                              JURISDICTION AND VENUE

1.    This Court has original jurisdiction over Solon’s federal civil rights claims

      pursuant to 28 U.S.C. §§ 1331 and 1343.

2.    Venue in this Court is proper under 28 U.S.C. § 1391 because the events

      giving rise to Plaintiff’s claims arose in this district and division.




                                      Page 2 of 39
       Case 1:19-cv-02467-JPB Document 1 Filed 05/30/19 Page 3 of 39




                                   PARTIES

3.   Plaintiff Matthew Solon is a United States citizen and resident of Tennessee.

4.   Defendant Joshua A. Hale is sued in his individual capacity. Hale may be

     personally served with the Complaint and summons at his present place of

     employment, Kennesaw Police Department, 2539 J.O. Stephenson Ave,

     Kennesaw, Georgia 30144.

5.   At all times relevant to this action, Hale was acting under color of state law

     and within the scope of his discretionary functions as a duly sworn, certified

     law enforcement officer employed by KPD.

6.   Michael O’Brien is sued in his individual capacity. O’Brien may be personally

     served with the Complaint and summons at his present place of employment,

     Kennesaw Police Department, 2539 J.O. Stephenson Ave, Kennesaw,

     Georgia 30144.

7.   At all times relevant to this action, O’Brien was acting under color of state

     law and within the scope of his discretionary functions as a duly sworn,

     certified law enforcement officer employed by KPD.

8.   Michael Horton is sued in his individual capacity. Horton may be personally

     served with the Complaint and summons at his present place of employment,




                                  Page 3 of 39
        Case 1:19-cv-02467-JPB Document 1 Filed 05/30/19 Page 4 of 39




      Kennesaw Police Department, 2539 J.O. Stephenson Ave, Kennesaw,

      Georgia 30144.

9.    At all times relevant to this action, Horton was acting under color of state law

      and within the scope of his discretionary functions as a duly sworn, certified

      law enforcement officer employed by KPD.

                          FACTUAL ALLEGATIONS

10.   Mr. Solon was born and raised in Canton, Georgia. He graduated from

      Creekview High School in 2011.

11.   Mr. Solon graduated from Kennesaw State University with a Bachelor of

      Science in Electrical Engineering in 2018.

12.   Mr. Solon served in United States Army National Guard for 6 years. He

      achieved the rank of E-5 Sergeant and served as a Radio Operator/Maintainer.

      He completed a 9-month tour of duty in Afghanistan where he served as the

      post-wide Radio Transmission Officer in the Base Defense Operation Center

      and Battalion Communications NCO. Mr. Solon was honorably discharged on

      May 24, 2017.

13.   On June 26, 2017, Mr. Solon and three friends, Melissa Veitengrube, Shayna

      Thompson and Sean Loudermilk, went to Mazzy’s Sports Bar and Grill in

      Kennesaw.


                                    Page 4 of 39
        Case 1:19-cv-02467-JPB Document 1 Filed 05/30/19 Page 5 of 39




14.   Dwight David Cooper and his friend, Sydney Fields, were also at Mazzy’s

      that night.

15.   At the end of the night, Mr. Solon and his friends standing by their cars in the

      Mazzy’s parking lot when Mr. Cooper approached them and demanded a

      cigarette.

16.   Mr. Cooper was very drunk.

17.   Mr. Solon and his friends told him they did not have any cigarettes.

18.   Without provocation, Mr. Cooper directed several rude and vulgar statements

      at Ms. Veitengrube and Ms. Thompson. He used words that, by their very

      utterance, would tend to incite an immediate breach of peace.

19.   Mr. Solon and his friends asked him to leave them alone.

20.   Mr. Cooper took a few steps back. He said, “fuck this” and pulled up his T-

      shirt, revealing a Glock 23 handgun tucked into his waistband.

21.   Ms. Fields ran over and tried to stop Mr. Cooper, but he shoved her aside and

      pulled the handgun out of his waistband.

22.   Mr. Cooper waived the gun around and pointed it at Mr. Solon and his

      companions.




                                    Page 5 of 39
        Case 1:19-cv-02467-JPB Document 1 Filed 05/30/19 Page 6 of 39




23.   Ms. Veitengrube, Mr. Loudermilk, Ms. Thompson and Mr. Solon were afraid

      and reasonably believed that they were in imminent danger of receiving a

      violent injury, great bodily harm or death.

24.   Mr. Solon reasonably perceived that Mr. Cooper, a belligerent drunk

      threatening him and his friends with a deadly weapon, presented an imminent

      threat of grievous bodily harm or death to Mr. Solon and his friends.

25.   Mr. Solon, who was unarmed, made a split second decision to use reasonable

      force to protect himself and his friends.

26.   Mr. Solon moved rapidly. He grabbed Mr. Cooper and pushed him away from

      his friends so they would not be in the line of fire.

27.   He struggled to disarm Mr. Cooper.

28.   During the struggle, the ammunition clip fell out of the gun.

29.   Mr. Solon pushed Mr. Cooper to the ground.

30.   He disarmed and subdued Mr. Cooper so that he could no longer threaten Mr.

      Solon and his friends.

31.   Mr. Solon got up and moved away from Mr. Cooper.

32.   Mr. Cooper was injured during the struggle.

33.   Mr. Solon picked up the ammunition clip, walked over to a lamp post in the

      parking lot and called 9-1-1.


                                      Page 6 of 39
        Case 1:19-cv-02467-JPB Document 1 Filed 05/30/19 Page 7 of 39




34.   Mr. Solon told the 9-1-1 operator that Mr. Cooper threatened Mr. Solon and

      his friends with a handgun, so Mr. Solon disarmed him. He asked the operator

      to send an ambulance because Mr. Cooper was injured during the struggle for

      the weapon.

35.   Defendants Hale and O’Brien responded to dispatch and went to the scene.

36.   Defendant Hale was assigned as the lead officer for the call.

37.   Defendant Hale was not wearing a body camera.

38.   Defendant O’Brien was wearing a body camera but turned it on and off several

      times after he arrived on the scene.

39.   The 9-1-1 operator was still on the call with Mr. Solon when Defendants Hale

      and O’Brien arrived.

40.   As Hale and O’Brien pulled into the parking lot, she told Mr. Solon to place

      the gun on the ground, point to it so the officers would know it was there and

      then put his hands in the air.

41.   Mr. Solon immediately complied.

42.   Defendants Hale and O’Brien got out of their cars with their guns drawn.

43.   Defendant Hale ordered Mr. Solon to turn around and place his hands on the

      vehicle behind him.

44.   Mr. Solon immediately complied.


                                       Page 7 of 39
        Case 1:19-cv-02467-JPB Document 1 Filed 05/30/19 Page 8 of 39




45.   He hung up with 9-1-1 and put his phone down on the trunk of the car.

46.   He stood still with his hands on the trunk of the car.

47.   Defendant Hale saw the gun on the ground, and asked, “Where did that come

      from?”

48.   Mr. Solon said that the gun belonged to Mr. Cooper.

49.   Mr. Solon was calm and polite. He never raised his voice.

50.   Perceiving that Mr. Solon was calm, cooperative and complying with

      commands, Defendants Hale and O’Brien walked past him and over to Mr.

      Cooper, who was lying on the ground on the other side of the car that Mr.

      Solon was standing behind.

51.   Defendants Hale and O’Brien did not secure the handgun that was lying on

      the ground behind the car and just a few feet away from Mr. Solon.

52.   There were six other people at the scene.

53.   Defendants Hale and O’Brien did not know any of them.

54.   Defendants Hale and O’Brien did not order any of the other six people on the

      scene to turn around and place their hands on a car.

55.   Mr. Solon, who called 9-1-1 to report that he and his friends were victims of

      a crime, was the only person who was immediately informed that he was not

      free to move about the scene.


                                    Page 8 of 39
        Case 1:19-cv-02467-JPB Document 1 Filed 05/30/19 Page 9 of 39




56.   Antoine Bernard Lyra and Osoria Lopez, were standing by their cars and just

      a few feet away from Mr. Cooper.

57.   Defendant Hale asked Mr. Lyra and Mr. Lopez for their driver’s licenses.

58.   Defendant Hale let Mr. Lopez walk over to his car to get his driver’s license

59.   Defendant Hale never frisked Mr. Lopez or Mr. Lyra for officer safety.

60.   Mr. Lyra and Mr. Lopez told Defendant Hale that they did not see what

      happened, so Defendant Hale let them leave the scene less than 5 minutes after

      Defendants Hale and O’Brien arrived.

61.   While Defendant Hale spoke to Mr. Lyra and Mr. Lopez, Defendant O’Brien

      walked over and stood behind Mr. Solon. His body cam was not activated.

62.   Mr. Solon told Defendant O’Brien that Mr. Cooper had threatened him and

      his friends with the gun. He said that he disarmed and subdued Mr. Cooper.

63.   Solon spoke calmly to Defendant O’Brien. He did not curse or yell.

64.   Mr. Solon criticized the 9-1-1 operator’s for not knowing the address for

      Mazzy’s.

65.   He said he was unarmed and offered to be frisked.

66.   Mr. Solon reminded Defendant O’Brien that he was not a criminal; he was a

      victim who called 9-1-1 to report a violent crime.

67.   Defendant O’Brien cut him off saying, “I don’t know who you are.”


                                   Page 9 of 39
       Case 1:19-cv-02467-JPB Document 1 Filed 05/30/19 Page 10 of 39




68.   Mr. Solon said, “I’m telling you who I am.”

69.   Defendant O’Brien said, “Ok, do you think people ever lie to the police?”

70.   Defendant O’Brien did not ask to see Mr. Solon’s drivers’ license to verify

      his identity.

71.   Mr. Solon said, “I could’ve got shot today.”

72.   Defendant O’Brien responded, “Yeah, me too, that’s my job.”

73.   Mr. Solon tried to relate to Defendant O’Brien and explained that he knew

      what danger was from his time in the military.

74.   Defendant O’Brien responded, “Congratulations, Sir.”

75.   After standing with his hands on the trunk of a car for three minutes, Mr. Solon

      hitched up his shorts with his right hand.

76.   Defendant O’Brien reacted by grabbing Mr. Solon’s hand and putting it back

      on the trunk of the car.

77.   Mr. Solon did not resist.

78.   Defendant O’Brien said, “Don’t go reaching into your pockets.”

79.   Mr. Solon replied, “I wasn’t. I was just pulling up my shorts.”

80.   Defendant Sergeant Horton, a shift supervisor with the authority to give

      commands to subordinate officers, including Defendants Hale and O’Brien,

      had arrived on the scene.


                                   Page 10 of 39
       Case 1:19-cv-02467-JPB Document 1 Filed 05/30/19 Page 11 of 39




81.   Defendant Horton was walking past Mr. Solon and Defendant O’Brien when

      Mr. Solon tried to pull up his shorts.

82.   Defendant Horton said, “That’s a good way to get thrown on the ground.”

83.   Defendant O’Brien frisked Mr. Solon, and removed his wallet from his back

      right pocket. He found no weapons or contraband on Mr. Solon.

84.   Defendant Horton saw O’Brien frisk Mr. Solon and knew he was unarmed.

85.   Defendant Horton had been on the scene long enough to see that Mr. Solon

      was calm and compliant.

86.   Defendant O’Brien asked Mr. Solon if he understood what was going on.

87.   Mr. Solon said he understood exactly what was going on.

88.   He criticized Defendant O’Brien, saying, “You’re not exactly being

      cooperative.”

89.   Defendant O’Brien immediately handcuffed Mr. Solon.

90.   He escorted him back to his patrol car, put him in the back seat and shut the

      door.

91.   Defendant Horton saw Defendant O’Brien seize Mr. Solon.

92.   Defendant O’Brien detained Mr. Solon at 2:09 a.m., three minutes after the

      Defendants arrived on the scene.




                                   Page 11 of 39
       Case 1:19-cv-02467-JPB Document 1 Filed 05/30/19 Page 12 of 39




93.   Under the totality of the circumstances, Defendants Horton and O’Brien knew

      the following facts at the time of the seizure: (a) Mr. Solon had called 9-1-1

      to report that he and his friends were victims of an aggravated assault and he

      had disarmed the assailant; (b) he had obeyed every command given to him

      by law enforcement; (c) he was unarmed; (d) he was calm; (e) he was not

      obstructing the investigation; and (f) he did not pose a threat to the officers or

      anyone else on the scene.

94.   Defendant O’Brien and Horton had no arguable reasonable articulable

      suspicion that Mr. Solon had committed or was about to commit a crime that

      would justify seizing him by handcuffing him and placing him in the back of

      a police car, i.e. a custodial arrest.

95.   Any objectively reasonable officer would have known that the scope and

      intrusiveness of the seizure was unreasonable, unnecessary and served no

      legitimate law enforcement objective.

96.   Defendants O’Brien, with Defendant Horton’s approval, seized Mr. Solon for

      engaging in protected speech by calmly (and mildly) criticizing how law

      enforcement personnel, including Defendant O’Brien, were handling the

      investigation.




                                     Page 12 of 39
       Case 1:19-cv-02467-JPB Document 1 Filed 05/30/19 Page 13 of 39




97.   After seizing Mr. Solon, Defendant O’Brien did not go get Mr. Solon’s wallet

      (still sitting on the trunk of the car), take out his driver’s license and confirm

      his identity.

98.   Defendant Hale spoke with Ms. Fields and Mr. Cooper.

99.   Defendant Hale had dispatch run Mr. Cooper’s driver’s license at 02:16:43.

100. Upon information and belief, Defendant Hale did not ask dispatch to run Mr.

      Cooper’s criminal history.

101. Had Defendant Hale obtained this readily available information, Defendant

      Hale would have learned that Mr. Cooper had been arrested by KPD officers

      on April 22, 2017 for Driving Under the Influence (Per Se), Possession of

      Marijuana (Felony) and Possession of a Firearm During Commission of a

      Felony.

102. By consuming alcohol on June 27, 2017, Mr. Cooper violated one of the

      standard conditions of pre-trial release known to every competent law

      enforcement officer, i.e. “Defendant shall not drink alcohol.”

103. Mr. Cooper was heavily intoxicated and told Defendant Hale that he did not

      remember what occurred.




                                    Page 13 of 39
       Case 1:19-cv-02467-JPB Document 1 Filed 05/30/19 Page 14 of 39




104. Mr. Cooper did not tell Defendant Hale or any other officer that Mr. Solon hit

      him in the head with the gun after Mr. Cooper was restrained on the ground

      by bystanders.

105. Ms. Fields was hysterical and either incapable or unwilling to give a

      statement.

106. Defendants O’Brien and Hale separately interviewed Shayna Thompson. She

      told them that Mr. Cooper came over to where she was standing with her

      friends and asked them for a cigarette. When they told him they did not have

      a cigarette, Mr. Cooper said rude and vulgar things to her and Ms.

      Veitengruber. She said that Mr. Cooper pulled a gun from his waistband and

      and threatened them. She said that Mr. Solon used force to defend them from

      Mr. Cooper, who was the aggressor.

107. Defendant Hale spoke with Michael Loudermilk. Mr. Loudermilk told him

      that Mr. Cooper asked for a cigarette. When they told him they did not have

      one, he said rude and vulgar things to Ms. Veitengruber and Ms. Thompson.

      He said that when they asked him to leave, Mr. Cooper pulled a gun from his

      waist band, pointed it in the air and then at them. He told him that Solon

      confronted Mr. Cooper and took the gun away.




                                  Page 14 of 39
       Case 1:19-cv-02467-JPB Document 1 Filed 05/30/19 Page 15 of 39




108. Defendant Hale spoke with Melisa Veitengruber. She recounted the same

      facts. She confirmed that Mr. Cooper was the aggressor and Mr. Solon

      confronted Mr. Cooper and took the gun away.

109. Defendant Hale never asked Mr. Loudermilk, Ms. Thompson or Ms.

      Veitengruber how Mr. Cooper received his injury.

110. Had he done so, they would have said that he was injured during the struggle

      for the gun.

111. They would have said that Mr. Solon never hit Mr. Cooper in the head with

      the gun after Mr. Cooper was restrained on the ground.

112. They would have told Defendant Hale that Mr. Solon only used the force

      reasonably necessary to disarm and subdue Mr. Cooper.

113. None of the other officers on the scene, including Defendants O’Brien and

      Horton, asked Mr. Loudermilk, Ms. Thompson or Ms. Veitengruber how Mr.

      Cooper received his injury or whether Mr. Solon used any gratuitous or

      unnecessary force.

114. By 2:20 a.m., the Defendants had interviewed every witness on the scene –

      except Mr. Solon. The facts provided by the witnesses conclusively

      established that Mr. Solon had acted in defense of self and others when he

      used reasonable force to disarm and subdue Mr. Cooper. None of the


                                 Page 15 of 39
       Case 1:19-cv-02467-JPB Document 1 Filed 05/30/19 Page 16 of 39




      witnesses said Mr. Solon hit Mr. Cooper in the head with the gun after Mr.

      Cooper was restrained on the ground.

115. The Defendants left Mr. Solon handcuffed in the back of a patrol car for 15

      minutes after completing all the witness interviews.

116. During that fifteen minute period, the Defendants took no meaningful steps to

      further the investigation.

117. The Defendants finally pulled Mr. Solon out of the patrol car.

118. As Defendant Hale took the handcuffs off, Mr. Solon criticized the way he

      had been treated by the Defendants. He calmly said, “Next time I won’t call

      you, if this is the way it is going to be.”

119. Defendant O’Brien responded, “And you wonder why you’re in cuffs.”

120. Defendant Hale told him to lose the attitude.

121. Defendant O’Brien told Mr. Solon that he was in the “back of the car” because

      he “started having an attitude, reaching into his pockets and saying ‘Hey, I’m

      the hero.”

122. Mr. Solon did not tell Defendant O’Brien he was a “hero;” he told him that he

      was a victim who called 9-1-1 to report a crime and did not appreciate being

      treated like a criminal.




                                     Page 16 of 39
       Case 1:19-cv-02467-JPB Document 1 Filed 05/30/19 Page 17 of 39




123. Mr. Solon did not start “touching his pockets;” he hiked up his shorts once

      and only after telling Defendant O’Brien he was unarmed and he should feel

      free to frisk him.

124. Mr. Solon did not have an “attitude;” he had calmly criticized law

      enforcement’s response to his 9-1-1 call by, among other things, saying

      Defendant O’Brien was not being cooperative.

125. Mr. Solon was no longer handcuffed but he was not free to move about the

      scene. He had to remain in the immediate presence of one or more off the

      officers on the scene.

126. 40 minutes after arriving on the scene and at least 20 minutes after completing

      his interviews with the other witnesses on the scene, Defendant Hale finally

      asked Mr. Solon what happened.

127. Mr. Solon told Defendant Hale that Mr. Cooper had approached him and his

      friends and asked for a cigarette. He said that Mr. Cooper was very drunk and

      rude, especially to Ms. Thompson and Ms. Veitengruber. He said that they

      asked Mr. Cooper to leave them alone. He said that Mr. Cooper pulled a gun

      from his waist band and threatened him and his friends with the gun.

128. Mr. Solon said that he believed he and his friends were in imminent danger of

      being seriously injured or killed by Mr. Cooper, a belligerent drunk who was


                                   Page 17 of 39
       Case 1:19-cv-02467-JPB Document 1 Filed 05/30/19 Page 18 of 39




      threatening them with a gun. Mr. Solon said he was acting in self-defense and

      defense of others when he used force to confront and disarm Mr. Cooper.

129. Mr. Solon told Defendant Hale that he got up and walked away after he

      disarmed and subdued Mr. Cooper.

130. Mr. Solon said that the ammunition clip fell out of the handgun during the

      initial struggle, so he picked it up as he walked away from Mr. Cooper.

131. He did not say that the gun fell to the ground during the struggle.

132. Mr. Solon never told Defendant Hale that he used the gun to strike Mr. Cooper

      in the head after he had been restrained on the ground by bystanders to ensure

      that he would stay down.

133. Mr. Solon told Defendant Hale that he only used force against Mr. Cooper

      during the initial altercation when his life and the lives of his friends were in

      danger.

134. Defendant Hale reviewed surveillance footage from the parking lot. The

      surveillance footage was black and white and recorded by a camera located

      well above ground level and at least 100 feet away from the area where the

      incident occurred.




                                   Page 18 of 39
       Case 1:19-cv-02467-JPB Document 1 Filed 05/30/19 Page 19 of 39




135. No reasonable officer reviewing the surveillance footage would reasonably

      conclude that Mr. Solon struck Mr. Cooper with the gun after the struggle to

      disarm and subdue Mr. Cooper.

136. The video evidence was wholly consistent with the witness statements from

      Mr. Solon, Ms. Thompson, Ms. Veitengruber, Mr. Loudermilk, Mr. Lyra, Mr.

      Cooper and Ms. Fields.

137. Although Mr. Loudermilk, Ms. Veitengruber and Ms. Thompson remained on

      the scene, the Defendants did not ask them any follow up questions after

      reviewing the surveillance footage.

138. After reviewing the surveillance footage and speaking with the witnesses on

      the scene, every reasonable officer would have reached the same conclusions:

      (1) Mr. Solon, Ms. Thompson, Ms. Veitengruber and Mr. Loudermilk were

      victims of an Aggravated Assault (among other crimes) committed by Mr.

      Cooper; and (2) Mr. Solon acted reasonably, lawfully, and heroically by using

      less than lethal force to protecting himself and his friends from the imminent

      risk of serious injury or death posed by Mr. Cooper, who possessed and was

      threatening to use a deadly weapon.




                                  Page 19 of 39
       Case 1:19-cv-02467-JPB Document 1 Filed 05/30/19 Page 20 of 39




139. The surveillance footage and the witness statements conclusively established

      that Mr. Solon acted in defense of self and others, and only used that degree

      of force necessary to disarm and subdue Mr. Cooper.

140. Defendant Hale conferred with Defendants O’Brien and Horton.

141. He told Defendants O’Brien and Horton that he planned to arrest Mr. Solon

      and charge him with Battery Substantial Physical Harm, a misdemeanor, and

      Possession of a Firearm during the Commission of a Crime, a Felony.

142. The Defendants knew that there was no arguable probable cause to arrest Mr.

      Solon for any crime because Mr. Solon never struck Mr. Cooper after he had

      been restrained on the ground.

143. The Defendant knew the surveillance video did not show Mr. Solon striking

      Mr. Cooper after he was disarmed and subdued.

144. The Defendants knew Mr. Solon did not say he struck Mr. Cooper after he

      had been disarmed and neutralized.

145. The Defendants knew no witness said Mr. Solon struck Mr. Cooper in the

      head with the gun after he had been restrained on the ground.

146. The Defendants also knew that Defendant O’Brien, the only officer with a

      functioning body camera, did not record Defendant Hale’s interview with Mr.

      Solon.


                                  Page 20 of 39
       Case 1:19-cv-02467-JPB Document 1 Filed 05/30/19 Page 21 of 39




147. Defendant Hale fabricated evidence of probable cause by claiming that Mr.

      Solon said he hit Mr. Cooper in the head with the gun after he was restrained

      on the ground.

148. Defendants O’Brien and Horton actively participated in Defendant Hale’s

      decision to fabricate evidence of probable cause and arrest him.

149. Defendant Horton, a shift supervisor with authority over Defendants Hale and

      O’Brien, did not intervene to prevent Mr. Solon unlawful arrest.

150. The Defendants, acting in concert with one another, agreed to subject Mr.

      Solon to arrest, incarceration and prosecution to teach him a lesson for

      criticizing law enforcement’s response to his 9-1-1 call.

151. Mr. Solon was arrested on the scene and transported to the Acworth Jail.

152. He was transferred to the Cobb County Detention Center.

153. He was incarcerated for approximately 35 hours.

154. He was released after paying a bond.

155. Defendant Hale wrote a police report with fabricated statements including: (a)

      Mr. Solon was yelling things at him when he arrived on the scene, (b) Mr.

      Solon was detained for continually disobeying orders to keep his hand out of

      his pockets and remain still until we deemed the scene safe; (c) Mr. Solon was

      detained in a patrol car for safety; (d) Mr. Solon told him that “the gun fell on


                                   Page 21 of 39
       Case 1:19-cv-02467-JPB Document 1 Filed 05/30/19 Page 22 of 39




      the ground” during the struggle; (e) Mr. Solon told him that “he went to pick

      up the gun, unload it, then use it to strike Cooper in the head so “he would

      stay down;” and (f) that Defendant Hale could see Mr. Solon strike Cooper

      with the gun after Mr. Cooper was disarmed and subdued.

156. Defendants O’Brien and Horton knew that the statements in Officer Hale’s

      report were false but took no steps to intervene and prevent Officer Hale from

      presenting fabricated evidence to a magistrate judge in support of an arrest

      warrant for Mr. Solon.

157. Officer Hale submitted a warrant affidavit to a magistrate judge that relied on

      false statements and omitted statements that, had they been included, would

      have made clear that there was no probable cause to support a warrant.

158. Officer Hale’s warrant affidavit contained two false statements that formed

      the sole basis for probable cause: (a) that “said accused did use a Glock 23

      Pistol to strike the victim in the head after the victim had been restrained on

      the ground by bystanders to ensure he “stayed down” and (b) “Said accused

      did possess a Glock Model 23 pistol in his hand and use it to strike the victim

      in the head.”

159. Officer Hale’s warrant affidavit omitted at least the following material facts:

      (a) Mr. Cooper had committed an aggravated assault, or at a minimum, simple


                                   Page 22 of 39
       Case 1:19-cv-02467-JPB Document 1 Filed 05/30/19 Page 23 of 39




      assault upon Mr. Solon and 3 other people; (b) all witnesses on the scene as

      well as video evidence showed that Mr. Solon acted in self-defense and

      defense of others when he disarmed and subdued Mr. Cooper who was a drunk

      armed felon that brandished a firearm, threatening to use it on strangers after

      they refused to give him a cigarette that they did not have; and (c) that no

      person who witnessed or participated in the incident told Officer Ward that

      Mr. Solon struck Mr. Cooper in the head with the gun to ensure that “he stayed

      down.”

160. Officer Hale’s materially false statements and omissions resulted in the

      issuance of an arrest warrant that prolonged Mr. Solon’s initial incarceration

      and caused him to be subject to prosecution by the Cobb County District

      Attorneys’ Office.

161. Mr. Solon had to hire an attorney and face a lengthy criminal prosecution.

162. After almost a year, all charges against Mr. Solon were dismissed.

163. The District Attorney concluded that Mr. Solon “acted in self-defense and in

      the defense of others by disarming and subduing an individual who

      approached him and then proceeded to brandish a firearm.”




                                   Page 23 of 39
       Case 1:19-cv-02467-JPB Document 1 Filed 05/30/19 Page 24 of 39




164. Officer Hale secured arrest warrants for Mr. Cooper for Simple Assault, a

      misdemeanor and Possession of a Firearm During the Commission of a Crime

      – the same felony charge he falsely brought against Mr. Solon.

165. The District Attorney rejected Officer Hale’s mischaracterization of Mr.

      Cooper’s conduct and secured an Indictment charging him with Aggravated

      Assault (4 counts) and Possession of a Firearm During the Commission of a

      Crime. The charges are pending. Mr. Cooper faces up to 85 years in prison.

166. As a direct and proximate cause of Defendants’ initial detention, subsequent

      arrest and prosecution, Mr. Solon incurred economic damages, including, but

      not limited to, bond money, attorney’s fees and costs in his criminal case, and

      damage to his personal and professional reputation entitling him to an award

      of economic damages in an amount to be proven at trial.

167. As a direct and proximate cause of Defendants’ initial detention, subsequent

      arrest and prosecution, Mr. Solon suffered physical and emotional injuries,

      including but not limited to loss of liberty, shame, embarrassment, fear and

      trauma entitling him to an award of general damages in an amount to be

      determined by the enlightened conscience of the jury.




                                   Page 24 of 39
       Case 1:19-cv-02467-JPB Document 1 Filed 05/30/19 Page 25 of 39




168. Defendants acted maliciously, intentionally, and with deliberate indifference

      for Mr. Solon’s First and Fourth Amendment rights, entitling him to an award

      of punitive damages in an amount to be determined by the enlightened

      conscience of a jury.

                                      COUNT I

                              FOURTH AMENDMENT
                                   False Arrest
                                 (All Defendants)

169. The Defendants violated Mr. Solon’s Fourth Amendment rights when, acting

      in concert with one another, they arrested Mr. Solon without probable cause

      for crimes he did not commit.

170. Every objectively reasonable officer would have recognized that the facts

      known to the Defendants at the time of his arrest conclusively established that

      Mr. Solon acted in defense of self and others when he used reasonable force

      to disarm and subdue a heavily intoxicated man who was threatening him and

      his friends with a deadly weapon.

171. Defendants knowingly ignored information offered to them by every witness

      and failed to obtain other readily available, wholly exculpatory evidence from

      them that would have eliminated Defendants’ conjecture that Mr. Solon struck

      Mr. Cooper with the gun after he was disarmed and subdued.


                                   Page 25 of 39
       Case 1:19-cv-02467-JPB Document 1 Filed 05/30/19 Page 26 of 39




172. Pre-existing law gave the Defendants fair warning that arresting Mr. Solon

      without arguable probable cause violated the Fourth Amendment. See, e.g.,

      Skop v. City of Atlanta, 485 F.3d 1130, 1139 (11th Cir. 2007).

173. Pre-existing law gave the Defendants fair warning that turning a “blind eye to

      evidence suggesting that a suspect is innocent by choosing to ignore

      information that hs been offered to him or her or by electing not to obtain

      easily discoverable facts” violated the Fourth Amendment. See Cozzi v. City

      of Birmingham, 892 F.3d 1288 (11th Cir. 2018)(internal punctuation omitted),

      citing Kingsland v. City of Miami, 382 F.3d 1220, 1220, 1233 (11th Cir. 2004)

174. As direct and proximate result of Defendants’ actions, Mr. Solon was seized,

      incarcerated and subject to prosecution without probable cause in violation of

      his Fourth Amendment rights, entitling him to actual, compensatory and

      punitive damages.




                                  Page 26 of 39
       Case 1:19-cv-02467-JPB Document 1 Filed 05/30/19 Page 27 of 39




                                      COUNT II

                               FIRST AMENDMENT
                                 Retaliatory Arrest
                                  (All Defendants)

175. The Defendants violated Mr. Solon’s First Amendment rights when, acting in

      concert with one another, they agreed to arrest Mr. Solon without probable

      cause and in retaliation for his legitimate, peaceable criticism of law

      enforcement.

176. Throughout the incident, Mr. Solon made statements critical of law

      enforcement’s response to his 9-1-1 call including, without limitation: (1)

      criticizing 9-1-1 operators for their inability to find his location; (2) criticizing

      Defendant O’Brien for not being uncooperative with Mr. Solon; (3) informing

      the Defendants that he would not call them next time because of how he was

      being treated; and (4) questioning the value of the Defendants’ effort to

      investigate the incident.

177. Mr. Solon made these statements in a calm and peaceable manner that did not

      disrupt the Defendants’ from their lawful activities.

178. Every objectively reasonable officer under the circumstances confronting the

      Defendants would have known that arresting Mr. Solon without probable




                                     Page 27 of 39
       Case 1:19-cv-02467-JPB Document 1 Filed 05/30/19 Page 28 of 39




     cause and in retaliation for his legitimate, peaceable criticism of law

     enforcement violated the First Amendment.

179. Under the facts and circumstances alleged herein, pre-existing law gave

     Defendants fair warning that seizing and detaining Mr. Solon in retaliation for

     his legitimate, peaceable criticism of law enforcement violated the First

     Amendment. See Houston v. Hill, 482 U.S. 451, 461-63 (1987)(the First

     Amendment “protects a significant amount of verbal criticism and challenge

     directed at police officers . . . The freedom of individuals verbally to oppose

     or challenge police action without thereby risking arrest is one of the principal

     characteristics by which we distinguish a free nation from a police state.”);

     see also Skop v. City of Atlanta, 485 F.3d 1130, 1139 (11th Cir. 2007) (finding

     that the idea that a driver’s brief inquiry to an officer as to why she should not

     be allowed to pull into her driveway constituted obstruction “collides head-on

     with the First Amendment.”), Belcher v. City of Foley, 30 F.3d 1390, 1396

     (11th Cir. 1994)(supervisor liable if he personally participated in the alleged

     constitutional violation.)




                                   Page 28 of 39
       Case 1:19-cv-02467-JPB Document 1 Filed 05/30/19 Page 29 of 39




180. As direct and proximate result of Defendants’ actions, Mr. Solon was seized,

      incarcerated and subject to prosecution without probable cause in violation

      of his Fourth Amendment rights, entitling him to actual, compensatory and

      punitive damages.

                                   COUNT III
                           FOURTH AMENDMENT
                      Unlawful and Unreasonable Detention
                     (Defendants Michael O’Brien & Horton)

181. Defendant O’Brien violated Mr. Solon’s Fourth Amendment rights by

      unreasonably seizing and detaining him at the scene without arguable

      reasonable articulable suspicion, arguable probable cause, or other lawful

      basis.

182. No objectively reasonable officer would have believed that seizing and

      detaining him at the scene was supported by arguable reasonable suspicion.

183. Defendant O’Brien’s seizure of Mr. Solon was unreasonable in scope,

      intrusiveness and duration and unnecessary to the fulfillment of the purported

      law enforcement objective – investigation of the incident.

184. No objectively reasonable officer would have believed the scope,

      intrusiveness and duration of the seizure was reasonable or necessary to

      achieve any legitimate law enforcement objective.


                                  Page 29 of 39
       Case 1:19-cv-02467-JPB Document 1 Filed 05/30/19 Page 30 of 39




185. Defendant O’Brien’s seizure of Mr. Solon amounted to a full custodial arrest

      without probable cause.

186. Under the facts and circumstances alleged herein, every objectively

      reasonable law enforcement officer in the Defendants’ position would have

      known that the scope, intrusiveness and duration of the seizure violated the

      Fourth Amendment.

187. Defendant Horton, a supervisory official on the scene, personally participated

      in Defendant O’Brien’s unreasonable seizure and detention of Mr. Solon.

188. Under the facts and circumstances alleged herein, pre-existing law gave

      Defendants O’Brien and Horton fair warning that Mr. Solon’s seizure and

      detention was unreasonable in scope, intrusiveness and detention. See United

      States v. Gil, 204 F.3d 1347, 1351 (11th Cir. 2000) (investigatory detention

      that was not reasonably related in scope to the circumstances which justified

      the interference in the first place violates the Fourth Amendment); Thompson

      v. Hall, 479 Fed. Appx 243 (11th Cir. 2012) (finding handcuffing and

      investigatory detention of plaintiff was unreasonable.) Belcher v. City of

      Foley, 30 F.3d 1390, 1396 (11th Cir. 1994)(supervisor liable if he personally

      participated in the alleged constitutional violation.)




                                    Page 30 of 39
       Case 1:19-cv-02467-JPB Document 1 Filed 05/30/19 Page 31 of 39




189. As a direct and proximate result of Defendants’ actions, Mr. Solon was seized

      and detained in an unreasonable manner in violation of his Fourth Amendment

      rights, entitling him to actual, compensatory and punitive damages.

                                   COUNT IV

                           FOURTH AMENDMENT
          Failure to Intervene - Unlawful and Unreasonable Detention
                           (Defendant Michael Horton)

190. Defendant Holton, a sergeant and supervisor on the scene, violated Mr.

      Solon’s Fourth Amendment rights by failing to intervene to stop Defendant

      O’Brien’s unlawful seizure and detention of Mr. Solon without arguable

      reasonable suspicion, arguable probable cause or other lawful basis.

191. Defendant Holton knew that Defendant O’Brien’s seizure of Mr. Solon was

      unreasonable in scope, intrusiveness and duration and unnecessary to the

      fulfill of the purported law enforcement objective – investigation of the

      incident.

192. Defendant Horton had the authority to order Defendant O’Brien not to seize

      and detain Mr. Solon and failed to do so.

193. Every objectively reasonable law enforcement supervisor would have known

      that Defendant Holton had a duty to intervene and prevent Defendant

      O’Brien’s unlawful seizure and detention of Mr. Solon.


                                  Page 31 of 39
       Case 1:19-cv-02467-JPB Document 1 Filed 05/30/19 Page 32 of 39




194. Under the facts and circumstances alleged herein, pre-existing law gave

      Defendant Horton had fair warning that he had a duty to intervene to prevent

      Mr. Solon’s seizure and detention was unreasonable in scope, intrusiveness

      and duration. See Keating v. City of Miami, 598 F.3d 753 (11th Cir.

      2010)(supervisor may be held liable for failing to intervene when supervisor

      has ability to prevent a known constitutional violation by exercising his

      authority over the subordinate and subsequently fails to do so), United States

      v. Gil, 204 F.3d 1347, 1351 (11th Cir. 2000) (investigatory detention that was

      not reasonably related in scope to the circumstances which justified the

      interference in the first place violates the Fourth Amendment); Thompson v.

      Hall, 479 Fed. Appx 243 (11th Cir. 2012) (finding handcuffing and

      investigatory detention of plaintiff was unreasonable).

195. As a direct and proximate result of Defendants’ actions, Mr. Solon was seized

      and detained in violation of his Fourth Amendment rights, entitling him to

      actual, compensatory and punitive damages.




                                  Page 32 of 39
       Case 1:19-cv-02467-JPB Document 1 Filed 05/30/19 Page 33 of 39




                                    COUNT V

                            FIRST AMENDMENT
                             Retaliatory Detention
                        (Defendants Michael O’Brien & Horton)

196. Defendant O’Brien violated Mr. Solon’s First Amendment rights by seizing

      and detaining him at the scene without arguable reasonable suspicion in

      retaliation for Mr. Solon’s legitimate, peaceable criticism of law enforcement.

197. Defendant Horton, a supervisory official on the scene, personally participated

      in Defendant O’Brien’s unlawful seizure and detention of Mr. Solon in

      retaliation for his legitimate, peaceable criticism of law enforcement

198. Under the facts and circumstances alleged herein, every objectively

      reasonable law enforcement officer in the Defendants’ position would have

      known that seizing and detaining Mr. Solon in retaliation for his legitimate,

      peaceable criticism of law enforcement violated the First Amendment.

199. Under the facts and circumstances alleged herein, pre-existing law gave

      Defendants fair warning that seizing and detaining Mr. Solon in retaliation for

      his legitimate, peaceable criticism of law enforcement violated the First

      Amendment. See Houston v. Hill, 482 U.S. 451, 461-63 (1987)(the First

      Amendment “protects a significant amount of verbal criticism and challenge

      directed at police officers . . . The freedom of individuals verbally to oppose


                                   Page 33 of 39
       Case 1:19-cv-02467-JPB Document 1 Filed 05/30/19 Page 34 of 39




      or challenge police action without thereby risking arrest is one of the principal

      characteristics by which we distinguish a free nation from a police state.”);

      see also Skop v. City of Atlanta, 485 F.3d 1130, 1139 (11th Cir. 2007) (finding

      that the idea that a driver’s brief inquiry to an officer as to why she should not

      be allowed to pull into her driveway constituted obstruction “collides head-on

      with the First Amendment.”), Belcher v. City of Foley, 30 F.3d 1390, 1396

      (11th Cir. 1994)(supervisor liable if he personally participated in the alleged

      constitutional violation.)

200. As a direct and proximate result of Defendants’ actions, Mr. Solon was seized

      and detained in an unreasonable manner in violation of his First Amendment

      rights, entitling him to actual, compensatory and punitive damages as set forth

      in paragraphs 188-190 of this Complaint.




                                    Page 34 of 39
       Case 1:19-cv-02467-JPB Document 1 Filed 05/30/19 Page 35 of 39




                                   COUNT VI

                           FOURTH AMENDMENT
                   Failure to Intervene - Retaliatory Detention
                           (Defendant Michael Horton)

201. Defendant Holton, a sergeant and supervisor on the scene, violated Mr.

      Solon’s Fourth Amendment rights by failing to intervene to stop Defendant

      O’Brien’s unlawful seizure and detention of Mr. Solon without arguable

      reasonable suspicion in retaliation for Mr. Solon’s legitimate, peaceable

      criticism of law enforcement.

202. Defendant Holton knew that Defendant O’Brien had seized and detained Mr.

      Solon in retaliation for Mr. Solon’s legitimate, peaceable criticism of law

      enforcement.

203. Defendant Horton had the authority to order Defendant O’Brien not to seize

      and detain Mr. Solon for an illegitimate purpose and failed to do so.

204. Every objectively reasonable law enforcement supervisor would have known

      that Defendant Holton had a duty to intervene and prevent Defendant

      O’Brien’s unlawful seizure and detention of Mr. Solon.

205. Under the facts and circumstances alleged herein, pre-existing law gave

      Defendant Horton had fair warning that he had a duty to intervene to prevent

      Mr. Solon’s seizure and detention was unreasonable in scope, intrusiveness


                                  Page 35 of 39
       Case 1:19-cv-02467-JPB Document 1 Filed 05/30/19 Page 36 of 39




      and duration. See Keating v. City of Miami, 598 F.3d 753 (11th Cir.

      2010)(supervisor may be held liable for failing to intervene when supervisor

      has ability to prevent a known constitutional violation by exercising his

      authority over the subordinate and subsequently fails to do so), United States

      v. Gil, 204 F.3d 1347, 1351 (11th Cir. 2000) (investigatory detention that was

      not reasonably related in scope to the circumstances which justified the

      interference in the first place violates the Fourth Amendment); Thompson v.

      Hall, 479 Fed. Appx 243 (11th Cir. 2012) (finding handcuffing and

      investigatory detention of plaintiff was unreasonable).

206. As a direct and proximate result of Defendants’ actions, Mr. Solon was seized

      and detained in violation of his Fourth Amendment rights, entitling him to

      actual, compensatory and punitive damages.




                                  Page 36 of 39
        Case 1:19-cv-02467-JPB Document 1 Filed 05/30/19 Page 37 of 39




                                    COUNT VII

                            FOURTH AMENDMENT
                              Malicious Prosecution
                                (All Defendants)

207. Defendants instituted Mr. Solon’s prosecution via warrants.

208. The warrants were obtained because of Defendants’ inclusion of knowingly

       and recklessly false statements and the knowing and reckless exclusion of

       exculpatory evidence.

209. Defendants did not know any information that could support a reasonable

       belief that probable cause existed to arrest Mr. Solon.

210. Defendants acted in the complete absence of probable cause and with malice.

211.   The dismissal of Mr. Solon’s prosecution constitutes a favorable termination

       on the merits.

212. As direct and proximate result of Defendants’ actions, Mr. Solon was

       subjected to arrest and prosecution without probable cause in violation of his

       Fourth Amendment rights, entitling him to actual, compensatory and punitive

       damages.




                                    Page 37 of 39
       Case 1:19-cv-02467-JPB Document 1 Filed 05/30/19 Page 38 of 39




                                  COUNT VIII

                        FOURTEENTH AMENDMENT
                           Fabrication of Evidence

213. Defendants fabricated evidence against Mr. Solon which was used to initiate

      and continue a criminal proceeding against him.

214. Mr. Solon suffered a loss of liberty because of Defendants’ fabrication of

      evidence.

215. Defendants’ actions deprived Mr. Solon of the Due Process of law.

216. Although probable cause did not exist, probable cause is not a defense to a

      fabrication of evidence claim.

217. At the time that Defendants fabricated evidence against Mr. Solon, it was

      clearly established that the fabrication of evidence by law enforcement

      violates clearly established law. See Riley v. City of Montgomery, 104 F.3d

      1247, 1253 (11th Cir. 1997) (“It was well established in 1989 that fabricating

      incriminating evidence violated constitutional rights.”).

218. As direct and proximate result of Defendants’ actions, Mr. Solon was

      subjected to prosecution without probable cause in violation of his Fourth

      Amendment rights, entitling him to actual, compensatory and punitive

      damages.



                                   Page 38 of 39
           Case 1:19-cv-02467-JPB Document 1 Filed 05/30/19 Page 39 of 39




                                REQUEST FOR RELIEF

          WHEREFORE, Plaintiff respectfully requests this Court for the following

relief:

             a. Hold a trial by jury on all issues so triable;

             b. Award economic, compensatory, and punitive damages;

             c. Award Plaintiff attorneys’ fees under 42 U.S.C. § 1988;

             d. Tax all costs of this action against Defendants; and

             e. Award any additional relief that is just and appropriate.



          This 30th day of May, 2019.



          Respectfully Submitted,



          /s/ William J. Atkins                         /s/ Zack Greenamyre
          William J. Atkins                             Zack Greenamyre
          Georgia Bar No. 027060                        Georgia Bar No. 293002

          EDMOND, LINDSAY & HOFFLER, LLP                MITCHELL & SHAPIRO LLP
          344 Woodward Avenue, SE                       3490 Piedmont Road, Suite 650
          Atlanta, Georgia 30312                        Atlanta, Georgia 30305
          (404) 525-1090                                404-812-4747
          batkins@edmondfirm.com                        zack@mitchellshapiro.com




                                        Page 39 of 39
